Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Li for the "SECONDARY CELL ACTIVATION METHOD, ACCESS NETWORK DEVICE, AND COMMUNICATIONS APPARATUS AND SYSTEM" filed 11/24/2021 has been examined.  This application is a continuation of 16/784,119, filed 02/06/2020 now U.S. Patent #11,218,264 which is a continuation of PCT/CN2018/096208, filed 07/19/2018 and claims foreign priority to 201710687908.8, filed 08/11/2017 in China.  The preliminary amendment filed 12/01/2021 has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/784,119 noted on page 1, under the “cross-reference to related application” para [0001] need to be updated.  This application is now US Patent#11,218,264.  Appropriate correction is required. 
Claim Objections
4.         Claims 11, 16 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).		
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 16, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazmi et al. (US#10,194,336) in view of Kadiri et al. (US#11,025,401).  
Regarding claim 11, 16, the references disclose a system and method for secondary cell configuration and activation in the access network/terminal device, according to the essential features of the claims.  Kazmi et al. (US#10,194,336) discloses an apparatus, comprising: one or more processors; and a non-transitory storage medium configured to store program instructions, which when executed by the one or more processors (see Fig. 8 for the structures of the network/terminal device), the program instructions cause the apparatus to perform a method that comprises: sending an activation command to a UE, wherein the activation command for activating a Scell and the activation command comprises first configuration information of a first RS (Figs. 9, 10A-B; Col. 6, lines 19-62 & Col. 19, lines 29 to Col. 20, line 40: transmit an activation command to the wireless device for activating the SCell); sending an activation command to a terminal device  (Figs. 9, 10A-B; Col. 6, lines 19-62 & Col. 19, lines 29 to Col. 20, line 40: CSI report for the SCell in response to the activation command); and sending the first RS to the UE, wherein the first RS corresponding to a channel measurement result of the Scell (Col. 18, lines 39-47: activating the secondary cell- SCell is based on the load measurement such as Reference Signal Received Quality (RSRQ) measurements result received from the UE), and wherein the first configuration information comprises a RS sending time, wherein the RS sending time of the first RS is a relative time difference between a time at which the transmitter sends the first RS and a time at which the transmitter sends the activation command, or is a time at which the transmitter sends the first RS (Figs. 6a-b, 9; Col. 19, line 29 to Col. 21, line 2: activating the first SCell in response to the activation command, over a variable time period increasing with a number of times that a discovery RS occasion of the first SCell is not available at the UE during the first activation procedure).
However, Kazmi does not disclose expressly the UE’s first RS according to the first configuration information.  In the same field of endeavor, Kadiri et al. (US#11,025,401) teaches in the techniques for secondary cell (SCell) configuration signaling and activation procedures, in which the BS generates a message including at least one configuration parameter applicable to the plurality of secondary cells SCell, and configuring the UE for the plurality of SCell based on the at least one configuration parameter (see Figs. 7, 8; Col. 2, lines 22-35 & Col. 13, line 37 to Col. 16, line 12: configuration information between BS and UE for secondary cell activation). 
Regarding claims 13, 18, it’s noted that, the use of MAC signaling may be reported using, for example, MAC control elements (MAC CEs) are well known in the art.  The SCell Activation/Deactivation MAC CE defined in 3GPP TS 36.321 v12.6.0.
Regarding claims 15, 20, It’s also noted that there has been an agreement to use of a temporary reference signal (RS) to improve secondary cell (SCell) activation.  The SCell activation procedure may be initiated when UE receives a temporary RS trigger associated with the SCell.  
Regarding claims 1, 3, 5, 6, 8, 10, they are method claims corresponding to the apparatus claims 11, 13, 15, 16, 18, 20 examined above.  Therefore, claims 1, 3, 5, 6, 8, 10 are analyzed and rejected as previously discussed in paragraph above with respect to claims 11, 13, 15, 16, 18, 20.
One skilled in the art would have recognized the need for effectively and efficiently providing secondary cell configuration and activation in the access network/terminal device, and would have applied Kadiri’s techniques for secondary cell (SCell) configuration signaling and activation procedures into Kazmi' s performing a first activation procedure for activating the first SCell in response to the activation command between the BS/Terminal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Kadiri’s secondary cell configuration signaling and activation field into Kazmi's activation of cells with the motivation being to provide a method and apparatus for secondary cell activation between an access network/terminal devices.
Allowable Subject Matter
7.	Claims 2, 4, 7, 9, 12, 14, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first reference signal is located before an available second reference signal of the terminal device in a time domain, and the second reference signal is configured using second configuration information; or the first reference signal is located between two adjacent second reference signals of the terminal device in the time domain, and the two adjacent second reference signals are configured using same second configuration information; wherein the first configuration information further comprises at least one of the following information: a reference signal sending indication; a reference signal period; a reference signal time domain resource location; a reference signal frequency domain resource location; and a reference signal configuration index, wherein the reference signal configuration index indicates a location of reference signal configuration information, as specifically recited in the claims.  
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

10.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

11.	Claims 1-20 of the present application Serial No. 17/535,264 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,218,264 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-19 of patent 11,218,264 are equivalent to the combination from pending claims 1-20 of Application 17/535,264 for facilitating second cell configuration and activation in the access network/terminal device.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kadiri et al. (US#2019/0037458) is cited to show the secondary cell configuration signaling and activation field.
The Park et al. (US#10,455,635) is cited to show the method for activating/deactivating cell in wireless communication system and device therefor.
The Dalsgaard et al. (US#9,820,286) show secondary cell activation delay indication.
The Kadiri et al. (US#10,791,512) is cited to show user equipment power consumption and secondary cell activation latency reduction in wireless communication system.
The Dinan (US#2020/0374737) is cited to show the first and second unlicensed cells jointly servicing as reference cells.
The Dinan (US#10,306,537) is cited to show transmission of PUCCH channel state info.
The Dinan (US#2020/0296657) is cited to show the activation of a secondary cells of primary and secondary control channel groups.
The Kazmi et al. (US#10,194,336) is cited to show the activation of cells.
The Callender et al. (US#9,999,005) is cited to show the method and apparatus for enhanced second cell activation and deactivation.
The Li et al. (US#2020/0213889) is cited to show method and apparatus for determining application time of CSI report and device.
 The Kadiri et al. (US#2019/0021052) is cited to show UE power consumption and secondary cell activation latency reductions in a wireless communication system.
The Dinan (US#2019/0320379) is cited to show secondary control channel group configuration in a wireless device.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/01/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477